Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
Claim 1 recites “an opening of the relief recess is opposed to the first intersection point and is arranged in a region on a side of the imaginary plane on which the first intersection point is located.”  The Office interprets this recitation based on the specification, the opening of the relief recess is opposed to the first intersection point with respect to the plane which includes the both axial lines of the drive and the driven gear.  It is not clear what is arranged in a region on a side of the imaginary plane on which the first intersection point is located.  Does the Applicant mean that the opening of the relief recess is arranged in a region on a side of the imaginary plane on which the first intersection point is located?  If 
In Reference to Claim 4
Claim 4 recites “an upright surface that extends in a direction intersecting with the axial line of the drive shaft from the extended surface”  According the drawing, the Office considers an upright surface that extends in a direction perpendicular to the axial line of the drive shaft from the extended surface.
In Reference to Claims 2 and 3
Claims 2 and 3 are rejected by their virtue dependency to Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 8,784,087 to Hirano et al, US Patent 7.320,579 to Hirano et al, US Patetn Publication 2008/0107552 to Fujii, US Patent Publication 2015/0071765 to Trudeau, US Patent Publication 2006/0140805 to Yamane et al, and US Patent 3,275225 to Schultz.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/1/2022